                Case:19-03908-jtg         Doc #:200 Filed: 01/28/20           Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN


                                                                   Case No. GG 19-03908-jtg
In re:                                                             (Jointly Administered)

CHHATRALA GRAND RAPIDS, LLC, et al.,1                              Chapter 11

                         Debtors.                                  Hon. John T. Gregg
                                                  /

                          ORDER AND NOTICE OF HEARING
                       REGARDING DISCLOSURE STATEMENT FOR
                            JOINT PLAN OF LIQUIDATION

        On January 27, 2020, Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC, the
debtors in possession and the plan proponents (collectively, the “Plan Proponent”), filed a
Disclosure Statement [Dkt. No. 197] (the “Disclosure Statement”) and a Joint Plan of Liquidation
[Dkt. No. 198] (the “Plan”). The court has independently reviewed the Disclosure Statement and
finds that cause exists to shorten the notice period for approval of the Disclosure Statement. See
Fed. R. Bankr. P. 2002(b); Fed. R. Bankr. P. 3017; Fed. R. Bankr. P. 9006(c).

IT IS HEREBY ORDERED THAT:

       1.       The court shall hold a hearing to consider approval of the Disclosure Statement
pursuant to 11 U.S.C. § 1125 and Fed. R. Bankr. P. 3017 at the United States Bankruptcy Court,
1 Division Ave., N., Courtroom C, Grand Rapids, Michigan 49503 on February 14, 2020 at 9:00
a.m. (Eastern).

       2.       Any objections to the Disclosure Statement must be filed with the court and served
upon the Plan Proponent and all other parties listed in Fed. R. Bankr. P. 3017(a) at least seven (7)
days prior to the hearing.

       3.      The Plan Proponent shall mail a copy of the Disclosure Statement and the Plan to
the United States Trustee, the Securities and Exchange Commission, all parties listed in Fed. R.
Bankr. P. 2002(j), and any other party requesting notice in this case within two (2) business days
from the entry of this Order. Any party in interest may request copies of the Disclosure Statement
and Plan from:




1
        The Debtors are Chhatrala Grand Rapids, LLC (Case No. 19-03908) and Bhogal Enterprises, LLC (Case No.
19-03909).
                  Case:19-03908-jtg       Doc #:200 Filed: 01/28/20         Page 2 of 2




                                         Mark H. Shapiro, Esq.
                                       Steinberg Shapiro & Clark
                                    25925 Telegraph Road, Suite 203
                                         Southfield, MI 48033
                                      Email: shapiro@ssc-law.com

          4.      The Plan Proponent shall serve a copy of this Order (but not the Disclosure
   Statement or Plan) upon all creditors and parties in interest appearing on the matrix within two (2)
   business days of the entry of this Order.

   PLEASE NOTE: The above hearing may be adjourned or continued one or more times by
   telephonic or written request if no objection is made at the hearing or by oral request at the hearing
   if no objection is made or if the objection is overruled. The court may also sua sponte adjourn or
   continue the hearing one or more times. If an adjournment or continuance of the above hearing is
   permitted, parties in interest will not be given written notice of the adjourned or continued date or
   any subsequent adjournment or continuance. Information regarding the time, date and place of
   any adjourned or continued hearing may be accessed through the Bankruptcy Court’s web site
   (www.miwb.uscourts.gov) provided the person has a PACER login and password, or by visiting
   the Clerk’s Office of the United States Bankruptcy Court located at One Division NW, 2nd Floor,
   Grand Rapids, Michigan. Information about a PACER login and password may be obtained by
   either contacting the PACER service center by telephone between 8:00 a.m. and 5:00 p.m. Monday
   through Friday CST at (800) 676-6856 or via its web site at http://pacer.psc.uscourts.gov.

                                           [END OF ORDER]




Signed: January 28, 2020
